DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to fairly teach or suggest an annulus anchor disposed on the distal end of the main stem, wherein the annulus anchor is configured to attach to a wall of the heart, in combination with a main stem with first and second branches attached to first and second leaflets.  The prior art further lacks a main stem with the features of claim 1, made from tissue engineered material. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-12, 14-16, 18-20, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (Pub. No.: US 2011/0288635).
Miller et al. (hereinafter, Miller) discloses a repair device for repairing a valve of a heart (abstract), the repair device comprising: a main stem 160 having a distal end and a proximal end, a papillary anchor 40 disposed on the proximal end of the main stem, wherein the papillary anchor is configured to attach to a papillary muscle of the heart (fig. 5, para. 40), a first branch 168a extending from the main stem in a first direction and configured to attach to a first leaflet of the valve of the heart (fig. 5), and a second branch 168b extending from the main stem in a second direction different from the first direction and configured to attach to a second leaflet of the valve (fig. 5), wherein the first and second branches are flexible (fig. 5). 
For claim 3, the papillary muscle is relaxed, the device is configured to be in a relaxed configuration in which the first and second branches are untensioned (e.g., native leaflets open).
For claim 4, when the papillary muscle is contracted, the device is configured to be in a flexed position in which the first and second branches are taut (e.g., native leaflets closed).  
For claim 5, the main stem is configured to move away from the first and second leaflets when the repair device moves from a relaxed position to the flexed position (main stem is connected to native papillary muscles, which contract as the valve is closing, pulling the main stem downwards away from the native leaflets).  
For claim 6, the main stem extends along a longitudinal axis and the first and second branches extend from the main stem at an angle relative to the longitudinal axis (e.g., fig. 5).  
For claim 8, the main stem has a circular or rectangular cross section (e.g., fig. 4, section A-A depicts the circular cross section of the artificial chord).
For claim 9, the device comprises a plurality of first and second branches (e.g., fig. 5).  
For claim 10, the first branch comprises multiple sub-branches (one side of loop 170a), at least one of the sub-branches extending in a direction different from a direction which at least one other of the sub-branches extends (e.g., fig. 5).
For claim 11, at least one of the sub- branches extends in a direction parallel to the second direction (see branch 168b, and sub-branch 170b closest to native leaflet opening).  
For claim 12, the second branch comprises multiple sub-branches, at least one of the sub-branches extending in a direction different from a direction which at least one other of the sub-branches extends (see branch 168 and sub-branch 170a).  
For claim 14, at least one of the first and second branches comprises a loop (fig. 5). 
For claim 15, at least one of the main stem, the first branch, and the second branch comprises a series of adjacent loops (fig. 5).  
For claim 16, the first branch is configured to attach to an edge of the first leaflet, and wherein the second branch is configured to attach to an edge of the second leaflet (fig. 5, first branch 168b, second branch 168c).  
For claim 18, the papillary anchor is configured to be sutured to the papillary muscle (para. 40).
For claim 19, the second branch is configured to be attached to an underside of the second leaflet (fig. 5).  
For claim 20, the first and second directions are parallel (fig. 5, see branch 168a compared to main stem 162).  
For claim 23, the main stem is configured to be mechanically adjusted to lengthen or shorten a length of the main stem (e.g., para. 131-133).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (Pub. No.: US 2011/0288635).
For claim 13, Miller does not specify that one of the sub-branches (170a-c) extends in a direction parallel to the first direction (the direction of the main stem).  However, given that the anchors can be placed at any angle (see fig. 5), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have placed the sub-branch parallel to the main stem as an obvious means of anchoring the main stem to the leaflet.  This modification would have occurred using known methods and would have yielded predictable results.  
For claim 24, Miller lacks treatment for closing a mitral cleft.  However, the structure of Miller is fully capable of closing a mitral cleft, and thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the Miller device to close a mitral cleft.  Miller discloses attaching, to a papillary muscle of the heart (e.g., para. 40), a papillary anchor 40 of a repair device; attaching a first branch 168a of the repair device to a first leaflet of the valve of the heart (fig. 5); and attaching a second branch 168c of the repair device to a second leaflet of the valve (fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774